 


109 HR 4026 IH: Middle Class Energy Initiative Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4026 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Crowley (for himself, Mr. Israel, Mr. Grijalva, Ms. Wasserman Schultz, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow nonrefundable credits against income tax for certain gasoline, diesel fuel, and home energy consumption expenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Middle Class Energy Initiative Act of 2005. 
2.Credits for certain gasoline, diesel fuel, natural gas, kerosene, and oil expenses 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by adding after section 25D the following new sections: 
 
25E.Credit for qualified gasoline and diesel fuel expenses 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the aggregate qualified gasoline and diesel fuel expenses paid or incurred by the individual during such taxable year. 
(b)Limitations 
(1)Dollar amountThe credit allowed under subsection (a) for a taxable year shall not exceed $500. 
(2)Adjusted gross incomeIf the adjusted gross income of the individual exceeds the amount that is twice the median adjusted gross income of taxpayers residing in the State in which such individual resides, the credit allowed under subsection (a) for a taxable year shall be zero. 
(3)Average gasoline priceIn the case of a taxable year in which the average price of a gallon of gasoline, as determined under the U.S. Regular All Formulations Retail Gasoline Prices by the Energy Information Administration of the Department of Energy, is not greater than $1.75 per gallon, the credit allowed under subsection (a) for such taxable year shall be zero.  
(c)Qualified gasoline and diesel fuel expensesFor purposes of this section, the term qualified gasoline and diesel fuel expenses means amounts paid or incurred by the individual for gasoline (as defined by section 4083(a)(2)) and diesel fuel (as defined by section 4083(a)(3)). 
25F.Credit for qualified home energy consumption expenses 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the aggregate qualified home energy consumption expenses paid or incurred by the individual during such taxable year. 
(b)Limitations 
(1)Dollar amountThe credit allowed under subsection (a) for a taxable year shall not exceed $500. 
(2)Adjusted gross incomeIf the adjusted gross income of the individual exceeds the amount that is twice the median adjusted gross income of taxpayers residing in the State in which such individual resides, the credit allowed under subsection (a) for a taxable year shall be zero. 
(c)Qualified home energy consumption expensesFor purposes of this section, the term qualified home energy consumption expenses means amounts paid or incurred by an individual for natural gas, kerosene, and oil for home energy consumption.. 
(b)Clerical amendmentThe table of sections for subpart A of such part IV is amended by inserting after the item relating to section 25D the following new items: 
 
 
Sec. 25E. Credit for qualified gasoline and diesel fuel expenses 
Sec. 25F. Credit for qualified home energy consumption expenses. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
3.Amortization of geological and geophysical expenditures 
(a)In generalParagraph (1) of section 167(h) of the Internal Revenue Code of 1986 (as amended by section 1329 of the Energy Tax Incentives Act of 2005) is amended by striking Any geological and geophysical expenses and inserting An amount equal to 90 percent of any geological and geophysical expenses. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2005.  
 
